Citation Nr: 0531781	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-12 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to an effective date prior to July 9, 1991 for the award of 
service connection for asthma.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to May 1964.

The remote procedural history of this case will be set out in 
the factual background section below.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the  
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).  In that decision, the RO 
determined that new and material evidence had not been 
received which was sufficient to reopen a  previously denied 
claim of entitlement to an effective date prior to July 9, 
1991 for the award of service connection for asthma.  The 
veteran perfected his appeal of that denial by submitting a 
substantive appeal (VA Form 9) in May 2003.

In May 2004, the Board remanded this claim in order to 
address due process concerns.  The case is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  In February 2001 decision, the Board denied the veteran's 
claim of entitlement to an effective date prior to July 9, 
1991 for the award of service connection for asthma.

2.  The evidence received since the Board's February 2001 
decision is not of such significance that it must be 
considered in order to decide fairly the merits of the 
veteran's claim of entitlement to an effective date earlier 
than July 9, 1991 for the award of service connection for 
asthma.


CONCLUSIONS OF LAW

1.  The February 2001 Board decision in which a claim for an 
effective date prior to July 9, 1991 for the award of service 
connection for asthma is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2004).

2.  The evidence received since the February 2001 Board 
decision is not new and material, and the claim of 
entitlement to an effective date prior to July 9, 1991 for 
the award of service connection for asthma has not been 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to the 
assignment of an effective date earlier than July 9, 1991 for 
the award of service connection for asthma.  Implicit in his 
presentation is the contention that he has submitted new and 
material evidence that is sufficient to reopen his claim, 
which was denied in a February 2001 Board decision.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will discuss the 
issue on appeal.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, 
with regard to the veteran's claims to reopen based on the 
submission of new and material evidence, the Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims, and the second sentence of 3.159(c), were 
amended effective August 29, 2001.  These amendments are 
effective only as to claims received on or after August 29, 
2001, and are therefore not relevant in the instant case as 
to the veteran's claim for an earlier effective date for the 
award of service connection asthma, inasmuch as the veteran's 
request to reopen that claim was received by VA prior to that 
date.  See 66 Fed. Reg. 45620- 45632 (August 29, 2001).

In addition, under the provisions of the VCAA, VA's statutory 
duty to assist the claimant in the development of the claim 
does not apply unless and until the claim is reopened.  Once 
a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The notice requirements of 
the VCAA are for application with regard to claims to reopen, 
even when such claims were made to VA prior to August 29, 
2001.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  

In this case, a VCAA notice letter was sent to the veteran in 
May 2004, in accordance with the Board's remand directing 
such action, describing the type of evidence that would 
support his request to reopen his claim.  In particular, he 
was advised as to what specifically constituted "new 
evidence," and what specifically constituted "material 
evidence."  He was notified, by reference to prior rating 
decisions, statements of the case, and supplemental 
statements of the case, as to the evidence already received 
by VA.  This letter not only notified the veteran of the 
evidence already of record, but also advised him of the 
additional evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the May 
2004 VCAA letter, the RO informed the veteran that VA was 
responsible for getting relevant records from any Federal 
agency, which "may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was also advised that VA would make 
reasonable efforts to get relevant records not held by a 
Federal agency, which "may include records from State or 
local governments, private doctors and hospitals, or current 
or former employers."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
the May 2004 letter, the veteran was informed, in a section 
entitled "What Do We Still Need From You?/What the Evidence 
Must Show," of the kinds of evidence he should submit.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The May 2004 letter advised the veteran 
that if there was "any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  (Emphasis in original.)  
He was furnished with a VA Form 21-4138, Statement in Support 
of Claim, to facilitate his submittal of additional 
information.  This request complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the May 2004 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that was necessary to 
substantiate his claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

The Board is of course aware of the decision of United States 
Court of Appeals for Veterans Claims (the Court) in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), which appears to stand 
for the proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
in this case, the Board does not believe that the veteran has 
been prejudiced by such failure in timing.   Pursuant to the 
Board's May 2004remand, the VCAA letter described above was 
issued.  After the veteran was accorded the opportunity to 
submit additional evidence and argument, the RO issued a 
SSOC, in June 2005, which continued to deny the veteran's 
claim.  Thus the veteran was provided with adequate VCAA 
notice and was allowed to respond thereto prior to the re-
adjudication of his claim.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed in the preceding 
paragraph, the veteran received such notice and opportunity 
to respond.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice. 

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA.

Duty to assist

Under the VCAA, VA's duty to assist in the development of the 
claim attaches only when a claim was made on or after August 
29, 2001, or when the claim has been reopened.  The claim 
herein, in which the veteran is seeking to reopen a 
previously-denied claim of entitlement to an effective date 
prior to July 9, 1991 for the award of service connection for 
asthma, satisfies neither of those two criteria.  The 
veteran's claim to reopen was filed in August 2001, but prior 
to August 29 of that year.  (His letter requesting an earlier 
effective date is not date stamped; the veteran dated the 
letter August 10, 2001, and there is a hand-written notation 
on it, apparently made by VA, of its receipt on "8/25/01".)  
Accordingly, VA has no duty to assist the veteran in the 
further development of this claim until such time as the 
claim is reopened.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.  

The Board will therefore proceed to a decision on the merits 
as to the issue on appeal.

Pertinent law and regulations

Effective dates

Generally, under applicable criteria, the effective date of 
an award of a claim for service connection will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after entitlement arose; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(ii)(B)(2)(i) (2005).  

Where new and material evidence appears after a disallowance 
becomes final, the effective date of a subsequent award of 
benefits is the later of either the date of the new claim or 
the date entitlement arose.  38 C.F.R. § 3.400(q)(1)(ii).  

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West 2002); 
38 C.F.R. § 20.1100 (2004).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in August 2001, but prior to August 29.  Therefore, the 
earlier version of the law, which is set forth in the 
following paragraph, is applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  

Factual background

In a June 1964 decision, the RO denied the veteran's original 
claim of service connection for asthma, dated in May 1964.  
The RO found that while the veteran had been treated during 
service for asthma, it had been determined by the service 
department that asthma had existed prior to service and had 
not been aggravated therein.

In a September 1970 decision, the Board denied the veteran's 
claim of entitlement to service connection for asthma.  Like 
the RO, it noted that asthma had existed prior to the 
veteran's service and that the symptoms manifested during 
service were essentially unchanged from those that had 
existed prior to service.  The veteran thereafter repeatedly 
attempted to have his claim granted, resulting in Board 
denials in April 1972, May 1973, February 1974, January 1975, 
March 1977, July 1979, March 1982 and August 1990.

Following the Board's August 1990 determination that his 
claim for service connection for asthma had not been 
reopened, the veteran next submitted a statement, received by 
the RO on July 9, 1991 (as indicated by date stamp), in which 
he advised VA that he had a new factual basis upon which to 
establish a new claim.  After protracted appellate 
adjudication and evidentiary development, the Board, in a 
January 1999 decision, found that the veteran's asthma was 
shown to have likely increased in severity beyond natural 
progress during his period of active duty.  In a February 
1999 decision, the RO, in pertinent part, assigned July 9, 
1991 as the effective date for the award of service 
connection for asthma.

Following the RO's assignment of July 9, 1991 as the 
effective date for the award of service connection for 
asthma, the veteran indicated timely disagreement with that 
date, subsequently perfecting his appeal.  In February 2001, 
the Board denied his claim for an effective date prior to 
July 9, 1991, finding that the RO received the veteran's 
claim of new and material evidence to reopen his previously 
denied claim of entitlement to service connection for asthma 
on that date.  The Board concluded that there was no evidence 
calling into question the finality of the August 1990 Board 
denial, nor was there evidence of any reappearance of lost or 
mislaid service records, or of erroneous service records.  
The Board noted that the medical evidence upon which the 
Board relied in granting service connection in January 1999 
was dated from and after 1996.

Additional evidence

Subsequent to the Board's February 2001 decision denying the 
assignment of an effective date prior to July 9, 1991, the 
veteran submitted copies of VA and private medical records 
dated in 1999 and thereafter, along with duplicate copies of 
various records and documents that had previously been 
associated with his claims file.

Analysis

As noted above, the veteran's claim of entitlement to an 
effective date prior to July 9, 1991 for the award of service 
connection for asthma was previously denied by the Board, by 
means of a decision rendered in February 2001.  The February 
2001 decision is final; see 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  The veteran's claim for an earlier effective date 
may therefore be reopened only upon the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002).

A final Board decision denying service connection for asthma 
was rendered on August 14, 1990; that final decision 
precludes the assignment of an effective date for the 
subsequent award of service connection earlier than that 
decision.  See 38 C.F.R. § 3.400(q).  Evidence that would be 
considered to be both new and material, therefore, would be 
evidence that would establish that a claim had been made 
subsequent to August 14, 1990 (the date of the last final 
Board decision denying the service connection claim) and 
prior to July 9, 1991 (the date of the reopened claim).  Such 
evidence would arguably reflect that a claim, either formal 
or informal, seeking service connection for asthma had been 
proffered by the veteran during that period.  

The veteran has submitted no such evidence.  The evidence 
submitted subsequent to the Board's February 2001 decision 
consists of medical records dated no earlier than 1999 and 
records that had been previously associated with the claims 
file and considered by the Board in February 2001.  The 
medical records, while new in the sense that they had not 
been previously associated with the claims file, are not 
material, in that they were generated long after 1990-1 and 
have no bearing on the question of whether service connection 
can be assigned prior to July 9, 1991.  The duplicative 
evidence clearly cannot constitute new evidence.  

The veteran has alleged that he should have been given an 
effective date as of the day following his discharge from 
active service, and has pointed out that he in effect 
prosecuted his ultimately successful claim for service 
connection for asthma since his separation from service.  His 
contentions, however, ignore the fact that his claim was the 
subject of multiple Board decisions, each of which was final. 

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that it is unfair to 
deny an earlier effective date for the grant of service 
connection for asthma since he complained consistently of 
symptoms of the disability since he left service.  However, 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board has decided this case based on its 
application of this law to the pertinent facts.

The Board additionally observes, with respect to equity, that 
the existence of asthma was never in doubt.  The issue from 
the outset was that of aggravation.  
The grant of service connection subsequent to the July 9, 
1991 claim was based on evidence which was developed in 
connection with that claim, including referral of the claim 
for an expert medical opinion.  Prior to that time, the 
objective record did not in fact reflect that the veteran's 
pre-existing asthma had been aggravated during or due to his 
military service.   As was noted in the Board's February 2001 
decision which denied an earlier effective date, the medical 
evidence upon which the Board relied in granting service 
connection in January 1999 was dated from and after 1996.

In view of the foregoing, the Board concludes that new and 
material evidence has not been received which is sufficient 
to reopen the previously-denied claim of entitlement to an 
effective date earlier than July 9, 1990 for the award of 
service connection for asthma.  The claim is not reopened, 
and the benefit sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).




	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to an effective date prior to 
July 9, 1990 for the award of service connection for asthma 
remains denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


